PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/060,231
Filing Date: 7 Jun 2018
Appellant(s): STRANDQVIST, Mikael



__________________
William C. Rowland
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed August 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 25, 2021, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Information Disclosure Statement
Appellant’s Information Disclosure Statement of September 9, 2021, is noted and entered.
(3) Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Regarding claim 18, the claim recites that an absorption performance of the surface area imprinted with vibrational energy is not reduced compared to the non-printed area.  Appellant’s specification as originally filed does not appear to recite the claimed comparison.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over USPN 6,784,126 to Everhart in view of US Pub. No. 2008/0233382 to Simmons and WO 2010/021572 to Solberg.
Regarding claims 1-10, 18 and 19, Everhart teaches a high pulp content nonwoven composite fabric containing from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  Everhart teaches that the pulp fibers are wood fiber pulp (Id., column 2 line 57 to column 3 line 20).  Everhart teaches that the conjugate filaments may comprise 
Everhart teaches that the high pulp content nonwoven composite fabric can be post treated with cold embossing pattern rollers, such as shown in Fig. 8 (Everhart, column 13 lines 46-62).  Note that as shown in the exemplary embossing pattern, a discernible pattern is formed.  Everhart teaches exemplary thicknesses or dry bulk of the nonwoven composite fabric including 0.032 inches, 0.037 inches, 0.038 inches and 0.036 inches (Id., Table 2). However, Everhart does not appear to teach the claimed surface area of the pattern and the thickness of the surface area imprinted.
Simmons teaches a nonwoven fibrous structure comprising compressed sites and molded elements, wherein the combination of compressed sites and molded elements may provide for a fibrous structure comprising structural integrity in use, dispersibility when flushed, and assistance to the user in cleansing (Simmons, Abstract).  Simmons teaches that the compressed site may be discrete and may take any shape deemed suitable, wherein the compressed site may comprise un-melted fibers in the form of a pattern (Id., paragraph 0042), such as geometric shapes (Id., paragraph 0044).  Simmons suggests raised and/or lowered portions in the form of logos, trademarks, and geometric patterns (Id., paragraph 0061).  Simmons teaches that the fibers of the fibrous structure may comprise cellulosic natural fibers such as pulp, and synthetic fibers 
Additionally, Solberg teaches a tissue paper/nonwoven laminate comprising a hydroentangled nonwoven fabric (Solberg, Abstract) for use in wipes and facial tissues (Id., page 1 lines 5-8).  Solberg teaches that the hydroentangled nonwoven fabric comprises mixtures of pulp fibers and staple fibers (Id., page 5 lines 8-17).  Solberg teaches embossing the combined plies (Id., page 8 lines 26-32) to form an embossing pattern, wherein the depth of the embossments should be at least 0.1 mm in order to provide clearly visible effect (Id., page 8 lines 34 to page 9 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydraulically entangled fabric of Everhart, wherein the embossing pattern comprises compressing fibers to form un-melted fiber compressed sites in the form of shapes or logos or patterns, such that the compressed sites may comprise more than about 2% of the total fibrous surface area, such as within the claimed range, and adjusting and varying the depth of the compressed sites, such as within the claimed range, as taught by 
The prior art combination does not appear to specifically teach imprinting with vibrational energy from a vibrational energy transmitter on a patterned anvil at a temperature of less than 100°C to form a discernible pattern as claimed.  However, Appellant’s specification at paragraph 0024 suggests that the temperature is kept low during the vibrational energy transmission in order to avoid thermo-bonding.  Similarly, the prior art combination teaches that the compressed sites necessarily comprise un-melted fibers.  Therefore, the claimed structure formed by the claimed process appears to result in a substantially similar structure as disclosed by the prior art combination, and the process limitations are interpreted as product by process limitations.  
Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Appellant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Appellant intends to rely on 
Regarding claim 2, Simmons teaches that the compressed sites refer to areas in which the fibers are pressed together, wherein the sites have a higher fiber density as compared to the uncompressed regions (Simmons, paragraph 0023).  Additionally, Simmons teaches that the uncompressed regions refer to those areas wherein the fibers may substantially remain in an unaltered form after the fibrous structure is subjected to compressive stress (Id., paragraph 0037).  Based on the disclosure in the prior art combination, it is reasonable for one of ordinary skill to expect that the compressed or imprinted areas comprise different heights in comparison to the uncompressed or non-imprinted areas.
Regarding claims 3-5, the prior art combination teaches that the high pulp content nonwoven composite fabric contains from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Appellant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, and 
Regarding claims 6 and 7, the prior art combination teaches that the entangling may be adjusted to produce high pulp fiber concentration on one side of the fabric and a corresponding low pulp fiber concentration on the opposite side.  Although the prior art combination does not appear to specifically teach the claimed percentages, the high pulp content nonwoven composite fabric comprises from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers.  Since the prior art combination refers to a high pulp content nonwoven fabric comprising more than about 70 percent by weight of pulp fibers, it is reasonable for one of ordinary skill to expect that low pulp fiber concentration would be less than about 70 percent.  Additionally, since the prior art combination establishes that the pulp fibers are known to be absorbent, it is within the level of ordinary skill to determine a suitable amount of pulp fibers on the low pulp fiber concentration side, based on the desired absorbency characteristics of the resulting wiper.  Additionally, since the prior art combination only requires the nonwoven to comprise the pulp fibers and the filaments, it is reasonable for one of ordinary skill to expect that the remainder of the fibers on the low pulp fiber side are the filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper comprises a high and a low pulp fiber side comprising weight percentages of each, such as within the claimed ranges, motivated by the desire of forming a conventional wipe material having the desired absorbency characteristics suitable for the intended application.
2, since the prior art combination renders obvious the claimed surface area of the imprints, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric material of the prior art combination, wherein the non-imprinted regions are uninterrupted and comprise at least a surface area, such as within the claimed range, motivated by the desire of forming a conventional fabric material comprising a suitable surface bond pattern structure based on the desired properties of the fabric material. 
Regarding claim 10, the prior art combination suggests that the high pulp content nonwoven composite fabric comprises an absorptive capacity (Everhart, column 15 lines 21-35), but does not appear to teach the specifically claimed absorptive capacity.  However, although the prior art combination does not disclose the specifically claimed property, the claimed property is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Appellant to prove otherwise.  
Regarding claim 18, the prior art combination does not appear to teach the claimed comparison. However, although the prior art combination does not disclose the specifically claimed property, the claimed property is deemed to naturally flow from the structure in the prior 

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg, as applied to claims 1-10, 18 and 19 above, and further in view of US Pub. No. 2003/0213108 to Strandqvist.
Regarding claim 10, the claimed absorptive capacity appears to naturally flow from the teachings of the prior art combination.  Alternatively, Strandqvist teaches a similar hydraulically entangled nonwoven material containing at least 30%, by weight, pulp fibres and at least 20%, by weight, man-made fibres or filaments, wherein the material has a basis weight variation in a non-random pattern that comprises a plurality of higher basis weight cushions protruding from one major surface of the material (Strandqvist, Abstract).  Strandqvist teaches that the cushions as a main component comprise pulp fibers and are surrounded by a lower basis weight network which as a main component comprises the man-made fibres or filaments, such as thermoplastic polymers (Id., Abstract, paragraph 0035).  Strandqvist teaches that the first surface has a pronounced three-dimensional structure whereas the opposite major surface of the material is preferably substantially smooth, such that one side is more adapted to remove and capture liquids and solid particles from a surface, whereas the opposite smooth surface is adapted to wipe a surface dry (Id., paragraph 0049).  Strandqvist teaches that the material has an absorptive capacity of at least 5 g/g water (Id., paragraph 0016).


(4) Response to Arguments
A.	Rejection of claim 18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

Contrary to the current rejection, Appellant argues that claim 18 is supported at least by Table 4, as the Table shows that the reference product (not imprinted) has a water absorption and capacity that is slightly lower than that of Example 1.  Examiner respectfully disagrees.  The claim recites that an absorption performance of the surface area imprinted with vibrational energy is not reduced compared to the non-printed area.  Appellant’s sole reliance for support for the limitation is found in Table 4.  In order for the limitation to be properly supported in the specification as originally filed, the subject matter must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  
Appellant’s reliance on Table 4 to show support for the claimed limitation is defective for at least three reasons.  First, the scope of the claim recites that an absorption performance of the surface area imprinted with vibrational energy is not reduced compared to the non-printed area (emphasis added).  An absorption performance being not reduced entails either that the absorption performance is the same or increased in comparing a surface area imprinted with a non-printed area.  However, since Table 4 only establishes two data points (i.e. a not imprinted 
Second, the claim is only comparing the surface area imprinted with a non-imprinted area.  The claim is not comparing a product with both imprinted and non-imprinted areas with a product which is completely non-imprinted, as the claim is only comparing the imprinted areas with non-imprinted areas.  Appellant’s current remarks indicate that the Table shows two products, wherein the reference product is completely not imprinted and Example 1 is directed to a product which is surface imprinted and not imprinted.  Therefore, the Table does not appear to show properties for the specific limitations claimed.
Third, the structure of the composition claimed which is intended to have the claimed absorption performance is not commensurate in scope with the structure set forth in the Table.  For example, the Examples necessarily require a web of polypropylene filaments hydroentangled to a pulp dispersion include polyester stable fibers.  Neither polypropylene filaments nor polyester staple fibers are required by the claimed invention.  Additionally, the Examples do not appear to establish the thickness of the surface area imprinted with vibrational area.  Therefore, for at least the aforementioned reasons, it is unclear if the claimed comparison is unique to the Examples, or if the claimed comparison necessarily exists in the claimed structure.
Although Appellant argues that claim 1 is an open claim, as the inclusion of such fibers does not remove the examples from the scope of claim 1, Appellant is attempting to derive a specific relationship based only on two structures set forth in Table 4.  If the relationship is 

B.	Rejection of claims 1-10, 18 and 19 under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg.

Contrary to the current rejection, Appellant argues that imprinting on a nonwoven sheet material with vibrational energy results in a structurally different material than one that would be embossed or otherwise formed by the teachings of the prior art.  Appellant references the Declaration by the inventor, Mikael Strandqvist, dated August 29, 2019, and Examiner’s response to the Declaration in the Office Action dated September 22, 2020.  For context, Appellant’s remarks directed to the Declaration are addressed here.  Note that although Appellant only recites specific arguments from the Declaration, Examiner’s response to the entirety of those arguments in the Office Action dated September 22, 2020, is incorporated herein.
Appellant recites that Examiner discounted the Declaration because it was allegedly submitted in response to a different ground of rejection, and that that fact should not discount the facts and conclusions set forth in the Declaration, as facts are facts.  In response, the Declaration was submitted in response to a rejection based on Everhart in view of Morin.  The Office Action dated September 22, 2020, rejected the claims based on Everhart in view of Simmons.  The 
Appellant recites that even though Declarant is a co-inventor, Declarant’s oath and potential liability as well as the validity of the patent, should adequately ensure credibility.  In response, Examiner notes that the Declarant is a co-inventor, here the sole inventor.  As set forth in the MPEP 716.01 (c)(III), in assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  Additionally, although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. As shown below, Declarant/inventor declares various conclusions without factual evidence to support the conclusions.  Therefore, the fact that Declarant is the inventor and declares various conclusions to distinguish the claimed invention from the prior art combination, should be considered when weighing the probative value of the opinion.
Appellant recites that the facts and conclusions in the Declaration are supported by evidence that is referenced in the Declaration.  In response, Examiner notes that although 
The crux of Appellant’s argument is that a nonwoven sheet material having a pattern formed by embossing, whether cold or hot, is distinctly different from the structure of a nonwoven sheet having a pattern formed by imprinting with vibrational energy.  While Appellant’s argument is limited to the manner in which the nonwoven sheet is imprinted, absent from Appellant’s arguments and the Declaration is any recitation that the nonwoven sheet is hydroentangled, as the claimed invention is a patterned hydroentangled nonwoven sheet material (emphasis added).  Since the claimed invention is specifically hydroentangled, as opposed to a batt of random fibers which is not hydroentangled, any comparison of properties which does not address hydroentangling the nonwoven sheet would need to establish, such as by extrinsic evidence or the specification, that such properties are present regardless of whether the nonwoven is hydroentangled or not.  However, neither the Declaration nor Appellant’s arguments address the nonwoven being hydroentangled followed by forming a pattern.
Appellant argues that during an embossing process, whether hot or cold, a web passes between two rollers to emboss the nonwoven material, wherein the two rollers form a nip that applies pressure to the entire nonwoven material.  Additionally, Appellant argues that cold embossing requires even more force to be applied than thermal embossing in order to impart a pattern, whereas imprinting with vibrational energy results in a different result than cold embossing as imprinting with vibrational energy is more focused than cold embossing.  In support, note that the Declaration references Handbook of Nonwovens and the Mechanics of 
Regarding Appellant’s arguments, Examiner respectfully disagrees.  The Declaration is comparing a structure which is not within the scope of the claimed invention, to an embossed structure which is unsupported by evidence, and drawing conclusions which are similarly unsupported by evidence.
The Declaration recites at paragraphs 12-16 that the patterns formed by embossing are different from a pattern formed by imprinting.  As set forth above, the Declaration references Fig. 6.4 in Handbook of Nonwovens to show direct impact formed by two rollers on the entirety of the nonwoven material.  Although Fig. 6.4 is referenced, Fig. 6.4 is not included with the Declaration.  The Declaration recites at paragraphs 17 and 18, imprinting with vibrational energy and the advantages of this method, as energy is imparted only to the points at which bonding takes place and no energy is transferred to surrounding unbonded areas.  However, note that paragraph 18 recites that “Energy is therefore transferred to well defined, restricted areas in the web to induce thermal bonding” (emphasis added).  Therefore, the nonwoven material formed by imprinting with vibrational energy referenced by Declarant is directed to a nonwoven material wherein the imprinted areas comprise thermal bonding.  
As set forth previously, the Declaration was submitted in response to different grounds of rejection for different claims. As recited earlier, the Declaration was submitted based on a previous iteration of the claims which did not require imprinting with vibrational energy from a vibrational energy transmitter onto the nonwoven sheet material on a patterned anvil at a 

    PNG
    media_image2.png
    177
    642
    media_image2.png
    Greyscale

Appellant’s specification at paragraph 0024, specifying the energy to be used for imprinting, is set forth below:

    PNG
    media_image3.png
    121
    606
    media_image3.png
    Greyscale

Declarant’s premise that a pattern formed by embossing is distinctly different from the structure of a nonwoven sheet having a pattern formed by imprinting with vibrational energy is contrary to Appellant’s specification which does not require imprinting with vibrational energy to induce thermal bonding, and contrary to Appellant’s previous arguments directed to the amended claim, which expressly recited the desire to avoid thermo-bonding, as would be evident based on use of a temperature of less than 100°C.  Therefore, Declarant’s conclusions as to structural and compositional differences between a pattern formed by embossing and vibrational energy, including any properties, are based on a structure expressly avoided by each of Appellant’s specification and Appellant’s previous arguments.  
Additionally, as set forth in the rejection, the prior art combination establishes a hydroentangled nonwoven composite fabric which is post treated with cold embossing pattern 
Additionally, Appellant’s specification does not distinguish the imprinting action when compared to cold embossing, as Appellant’s specification only compares a pattern formed by imprinting action versus embossing with heated rolls or thermo-bonding of thermoplastic fibers.  The paragraph set forth above only references differences in the sharpness of patterns when using moderately heated rolls, and differences in absorptive power when thermo-bonding, neither of which is relied on in the Rejection.  Therefore, Appellant’s specification clearly describes only differences between imprinting with vibrational energy with embossing or thermo-bonding with the application of heat.  
Regarding the properties of spring back, there is no indication that “spring back” effect was contemplated or desired at the time the claimed invention was filed or the effective filing date, including whether the claimed hydroentangled nonwoven sheet necessarily comprises any spring back properties and whether the invention of the prior art combination necessarily does not comprise any spring back properties. Additionally, although Declarant recites that such a property is present in the nonwoven material meeting the compositional limitations of claim 1 (as of September 9, 2019), there is no indication that such a property is solely attributed to imprinting a sheet with vibrational energy. For example, it is reasonable to expect that since the sheet is hydroentangled, that such a degree of hydroentanglement may affect any properties, such as “spring back” effect, as hydroentangling the fibers which comprise the nonwoven sheet will surely effect the “initial orientation” of the fibers.  For example, Appellant’s specification teaches at paragraph 0045 that an instructive description of the hydroentangling process is given 
Regarding Appellant’s arguments that extremely high pressure is required to affect a pattern such that the portions of the nonwoven material that are not contacting the embossing elements are still compressed and treated, Appellant appears to extrapolating a specific process scenario in order to create a structure which would be outside the scope of the claimed invention.  Neither of Appellant’s references cited in Appendix A or B require “extremely high pressure” to affect a pattern.  As set forth in The Mechanics of Web Handling cited in Appendix B of Appellant’s Declaration, embossing rollers differ from calendaring rollers only in that the surface of one or both of the rollers have a strong texture which is imparted into the web during the process.  The texture of the rollers imparts the embossments, and there is no requirement either of extremely high pressure or compression and treatment of the remainder of the nonwoven as argued by Appellant.
Appellant argues that the difference between applying pressure and treating the material through an embossing nip compared to imprinting with vibrational energy also results in sharper patterns. Examiner respectfully disagrees.  The recitation of a “sharper pattern” is subjective and qualitative, and does not appear to result in a distinction regarding a pattern discernible by at 
	Regarding Solberg, Appellant argues that Solberg does not teach or suggest the embossments in a nonwoven, and the imprinted surface area thickness, as Solberg teaches embossing an outer tissue layer and not a nonwoven layer. Examiner respectfully disagrees.  The prior art combination establishes embossing a nonwoven fabric, wherein compressed sites of un-melted fibers can be in the form of logos, trademarks and geometric patterns.  Solberg is relied on to teach that in nonwoven fabrics for use as wipes and facial tissues, the depth of the embossments should be at least 0.1 mm in order to provide clearly visible effects.  Solberg does not appear to rely solely on the existence of an outer tissue layer to accomplish such a purpose.  One of ordinary skill in the art would recognize that based on the combined teachings of the prior art combination, embossing to a depth of at least 0.1 mm would be sufficient to provide clearly visible effects.  Appellant has not provided evidence to the contrary.

C.	Rejection of claim 10 under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg, and further in view of Strandqvist.

Contrary to the current rejection, Appellant argues that there is no evidence that the material pieced together by the prior art would have a similar absorption capacity as there are too many factors involved in determining absorption capacity to draw such a conclusion.  Examiner 

D.	Rejection of claim 18 under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg

	Contrary to the current rejection, Appellant argues that there are too many factors in determining absorption performance, and too many different possible ways of combining the asserted reference, to draw the conclusion that the claimed property should naturally flow.  Examiner respectfully disagrees.  As set forth in the rejection, the prior art combination teaches a substantially similar structure and composition as claimed. Additionally, the prior art combination teaches similar patterns comprising un-bonded fibers and having a depth within the claimed thickness range.  Therefore, the comparison would appear to naturally flow from the teachings of the prior art combination.  The burden is on Appellant to prove otherwise.

E.	Rejection of claim 19 under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg

in the form of shapes or logos or patterns, such that the compressed sites may comprise more than about 2% of the total fibrous surface area, such as within the claimed range, and adjusting and varying the depth of the compressed sites, such as within the claimed range, as taught by Simmons and Solberg, motivated by the desire of forming a conventional fabric material comprising a patterned surface structure having a clearly visible pattern, such that the structure is formed by a functionally equivalent and predictably known process, resulting in a fabric comprising structural integrity dispersibility properties (emphasis added).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        





/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
Correspondence Address
ESSITY HYGIENE AND HEALTH AKTIEBOLAGc/o Buchanan Ingersoll & Rooney, PC1737 King Street, Suite 500Alexandria, VA 22314

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.